 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       SANJEEV SHARMA, et al.,
       individually and on behalf of all others
 8
       similarly situated,
 9                           Plaintiffs,              C19-1249 TSZ
10         v.                                         MINUTE ORDER
11     ZOLL MEDICAL CORPORATION,
12                           Defendant.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
           (1) Plaintiff’s motion, docket no. 3, for voluntary dismissal of this class action
15
     is GRANTED, and this case is DISMISSED without prejudice. See Fed. R. Civ. P. 23(e)
     & 41(a).
16
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record and to CLOSE this matter.

18         Dated this 20th day of August, 2019.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Karen Dews
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
